Citation Nr: 0726374	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

Competent medical evidence of PTSD is not shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor. 38 C.F.R. § 3.304(f).

Service personnel records of the veteran confirm that he 
served in the Republic of Vietnam for approximately one year, 
from November 1970 to November 1971. The veteran's principal 
duty during his service in Vietnam was listed as a radio 
teletype operator. It was reported that he participated in 
one unknown campaign.  During his service, his commendations 
included the National Defense Service Medal (NDSM), the SPS 
M-14 badge, and the SPS M-16 badge.  Service medical records 
of the veteran are absent for any pertinent pathology.  

In a statement received in November 2002, the veteran 
reported that he was not certain if he was subjected to a 
certain event, but rather a series of events.  He stated that 
his first (Vietnam) memories and time on firebases were 
traumatic, dodging rocket fire outside of Camp Evans his 
first night there. He stated that he spent a good amount of 
time on firebases Charlie and Sally, and one or two others.  
A firebase within view of his own was overrun, and there was 
constant fear his base would be next. He stated that he 
volunteered for search and destroy missions and helicopter 
medivacs, which were scary. The veteran reported that he had 
problems sleeping, nightmares, helicopters, and jet fuel.     

In an October 2002 response to a VA PTSD questionnaire, the 
veteran stated that in Vietnam, his service unit was the 
101st Airborne Division.  He also stated that he received a 
Bronze Star.

In June and July 2004, the veteran received treatment for 
substance abuse and was evaluated for admission to a 
substance abuse clinic. In a report of the veteran's military 
history, it was indicated that he had combat experience and 
that he reported traumatic (combat) experiences. The 
diagnostic impression was alcohol dependence, continuous; 
cannabis abuse; acohol induced mood disorder, rule out 
psychotic features; rule out PTSD.

Analysis 

In order to establish service connection for PTSD, the 
evidence must demonstrate (1) a current diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-
IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f).

A current disability is a necessary component of a claim for 
PTSD or any VA disability compensation claim for that matter. 
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed. See also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet App. 341, 346 (1999). The relevant medical evidence of 
record consists of VA medial entries for treatment of 
substance abuse. Those records are limited to diagnoses of 
alcohol dependence, cannabis abuse, and alcohol induced mood 
disorder.  The available clinical data is absent for a 
medical diagnosis of PTSD. The Board is aware that the 
substance abuse medical reports refer to PTSD, indicating 
that PTSD was to be ruled out. There is no explanation why 
PTSD was further investigated. However, it is noteworthy that 
the medical evidence was limited to substance abuse, and that 
remaining record and claims folder in its entirety is absent 
for any medical or psychiatric diagnoses of PTSD. A PTSD 
diagnosis has not been offered by a medical provider and the 
Board finds that competent medical evidence of PTSD is not 
shown.    

With respect to the other elements necessary to substantiate 
a claim for PTSD, including a link, established by medical 
evidence, between current symptoms and an in-service 
stressor. The current medical evidence of record is absent 
for a PTSD diagnosis, and as a result, no nexus exists 
between the veteran's claimed experiences in service while in 
Vietnam and his current symptomatology. The veteran's claim 
fails to establish the second component of a PTSD claim.  
There is no credible supporting evidence that the claimed in-
service stressors occurred. The veteran's description of 
service stressors is neither detailed nor specific, 
sufficient for verification. The veteran has claimed receipt 
of a Bronze Star, not the Bronze Star Medal. Receipt of a 
Bronze Star award or citation is not noted in the veteran's 
service records, more importantly, there is no indication 
that a Bronze Star citation or award if existent, or even the 
veteran's participation in a service campaign as has been 
documented in service records, would indicate combat 
involvement. There is no evidence that the veteran was 
awarded a Purple Heart, Combat Infantryman Badge, or similar 
combat citation.  As such, the lack of a service combat 
citation, and in view of the totality of the circumstances, 
the Board finds that there is no supportive evidence that the 
veteran engaged in combat against the enemy during his active 
service, including during his service in Vietnam.  As such, 
it must also be concluded that the third component of a claim 
of service connection for PTSD is not met.  

The Board has considered the evidence in its entirety and 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The benefit-of-the-doubt rule does not 
apply, and the veteran's claim of service connection for PTSD 
must be denied. 38 U.S.C.A §5107 

Notice and Assistance

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as a letters from the RO dated in 
September 2002 and February 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, the letter of February 
2005 adequately told the veteran to submit any additional 
evidence that he had in his possession.  

VA failed to provide the veteran with information regarding 
the assignment of ratings and effective dates.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  This failure is not 
prejudicial in light of the result in this decision.  With 
this denial, there will be no effective date assigned nor 
rating code applied and the issue of notice in this regard is 
moot.  The VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  He was 
not provided a VA examination for PTSD because he has not 
been diagnosed with this disorder.  The Court of Appeals for 
Veterans Claims (Court) has addressed this issue.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

The veteran has been treated and examined by VA.  The record 
contains several clinical summaries from the Substance Abuse 
Clinic in 2004.  These and other VA treatment records have 
been obtained.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  


ORDER

Service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


